Citation Nr: 0703259	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-11 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left hip disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from January 1998 to 
January 2002.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

Competent evidence of a left hip disability has not been 
presented.


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA
The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
October 2002 complied with statutory notice requirements as 
outlined above, except as to the disability rating elements 
which we believe is non-prejudicial to the appellant in view 
of the denial of the claim, as discussed below.

Prior to the initial adjudication of the claims in May 2003, 
the RO sent the appellant a letter dated October 2002, 
wherein she was notified of the VCAA.  This VCAA letter 
specifically informed the appellant of the evidence necessary 
to establish entitlement to compensation, except as to degree 
of disability.  Also, VA informed her of the evidence VA 
would seek to obtain with her assistance and how she could 
help, including that she should provide VA with any 
additional evidence or information that she wants VA to 
consider.  We note that this letter was returned to VA in 
November 2002 because the appellant had not notified VA of 
the change in her address prior to the mailing of this 
letter.  In November 2002, VA was notified of the appellant's 
new address and VA sent the VCAA notice to this new address.  
A Statement of the Case was issued in March 2005.  This 
constitutes subsequent process and the appellant is not 
prejudiced by receipt of the VCAA notice until after the 
initial rating decision.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records have been associated with the claims folder and there 
is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application  Accordingly, 
the Board concludes it should proceed, as specific notice as 
to what evidence the appellant could or should obtain was 
provided and no additional pertinent evidence was submitted.

A VA medical examination was not conducted in this case.  We 
note that the duty to assist under 38 U.S.C.A. § 5103A (d) 
and 38 C.F.R. § 3.159(c)(4) is only triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider include whether there is evidence 
of a current disability, and whether there is evidence that 
the disability may be associated with the veteran's military 
service but there is not sufficient medical evidence to make 
a decision on the claim.  See generally McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  We observe that competent 
evidence has not been presented of a hip disability in 
service or at present.  Thus, there is no requirement to 
obtain a VA medical examination in this case.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran is 
required to show some causal connection between his 
disability and his military service).  The Board finds that 
VA has complied, to the extent required, with the duty- to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e).

Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  VA has 
satisfied its duties to notify and to assist the claimant.

II.  Service Connection

Initially, the Board notes the appellant served during 
wartime (Persian Gulf).  She did not engaged in combat and 
she does not assert that her claimed hip disability is a 
result of combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In this case, service entrance examination dated October 1997 
is silent for complaints or findings for abnormal hip 
pathology.  Service medical records show that the appellant 
sustained a left ankle sprain in early 1998.  In May 1998, 
she reported recurring left hip pain and a provisional 
diagnosis of left hip pain was made.  On evaluation in May 
1998, the appellant reported a history of left hip pain of 
1 week's duration secondary to running, with increased pain 
while marching.  Objectively, there was no edema, full range 
of motion, and no popping or deformity.  The assessment was 
musculoskeletal strain.  She was given Naprosyn and a 14 day 
profile.  On follow-up examination 2 weeks later, it was 
noted that an x-ray study was normal.  The assessment was 
return to duty and follow-up.  On further follow-up a couple 
days later, the appellant reported that pain had not 
decreased.  The assessment was left hip strain recovering.  
In June 1998, the appellant presented with continued symptoms 
of left hip pain.  The assessment was symptoms of hip strain, 
receiving ultrasound and instructed in gentle stretches.  A 
physical profile dated June 1998 reflects left hip injury 
secondary to overuse.

Service medical records dated subsequent to June 1998 show 
ongoing ankle complaints but no further complaints of left 
hip pain.  A service examination dated August 1998 was silent 
for hip defects or diagnoses.  A July 1999 treatment note 
reflects a history of a history of left hip and ankle 
pain/injury since January 1998, with complaints of recent 
bilateral ankle sprains.  There were no abnormal hip findings 
reported and the assessment was left foot strain.  Report of 
separation examination dated October 2001 shows numerous 
complaints on the medical history portion of that examination 
report, but it is silent for complaints or findings for 
abnormal left hip pathology.  A left hip disability is not 
shown.

The appellant reported on her claim for VA compensation in 
January 2002 that she was treated for left hip injury 
secondary to overuse in 1998.  She reports no other treatment 
or diagnoses for the hip.

The Board finds that competent evidence of a current left hip 
disability has not been presented.  A claim for service 
connection generally requires competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

There must be evidence of current disability present in order 
to establish service connection.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Therefore, in view of the above, the Board concludes that the 
preponderance of the evidence is against service connection 
for left hip disability.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for left hip disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


